i AL 4 al

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 1 of

 

UNITED STATES DISTRICT COURT SUNY
SOUTHERN DISTRICT OF NEW YORK 0019 i
x
GUYCHRISTIAN AGBOR,
Plaintiff,
Vv. :
PRESIDENCY OF THE REPUBLIC OF ° Case No. 18-CV-

EQUATORIAL GUINEA, TEODORO OBIANG
NGUEMA MBASOGO, AND DOUGAN
CHAMPION ARMONDO

Defendants.

 

MEMORANDUM IN SUPPORT OF MOTION TO

SANCTION DEFENDANTS AND THEIR COUNS

 

17

  

BAY 10 PM{2: 05

8611

EL

 
1. L Al

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 2 of 17

INTRODUCTION

Plaintiff GuyChristian Agbor Pro Se moves to have the court sanction under Federal
Rule Civil Procedure 11 in connection of Plaintiff's Motion for reconsideration for the fraud
committed when Defendants and their counsel of record submitted a motion for an
Extension of Time to File Responsive Pleadings and pretending to serve court documents to

plaintiff in bad faith.

 
Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 3 of 17

STATEMENT OF FACTS

Plaintiff's complaint stated that on or about June 2, 2012, Defendants, while i

 
  
 

Houston,
Texas, personally requested that Plaintiff negotiate with Miss Universe Organization to hold the
2013 Miss Universe Pageant in Equatorial Guinea. In exchange for Plaintiff's services, the
complaint alleges the Defendants agreed to pay the Plaintiff a fee of $275,000.00 upon its receipt
of a letter of intent or conditional offer/acceptance letter from Miss Universe Organization.
Plaintiff alleges that, after engaging in several negotiations with Miss Universe Organization, on
or about March 24, 2013, the Miss Universe Organization agreed to hold the 2013 Miss Universe
Pageant in Malabo, Equatorial Guinea, subject to two conditions precedent: (1) host country pays
full fees in the amount of $14 million dollars; and (2) host country has the necessary infrastructure
to host the event. Plaintiff alleges that a non-binding letter of intent or conditional offer/acceptance
was issued and delivered to President Obiang Nguema Mbasogo. On or about May, 15, 2013,
President Obiang Nguema Mbasogo requested clarification regarding the fee to be paid under the
proposed agreement.

On about June 1, 2013, Mr. Dougan Champion Armondo, Advisor to President Obiang
Nguema Mbasogo, requested Plaintiff to purchase cellphones for his office at the Presidency of

Malabo Equatorial Guinea. Plaintiff alleges that ten (10) Galaxy $5 phones were shipped to Mr.

Dougan via DHL on June 04 2013 (See DHL Bill of Lading attached to Plaintiff's complaint).

 

' Inherent and included in the argument that Plaintiff's service of process did not adhere to FSIA should be dismissed
pursuant to Fed. R. Civ. P. 12(b)(4) for insufficiency of process, and to Fed. R. Civ. P. 12(b)(5) for insufficiency of
service of process.

 
 

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 4 of

On June 26, 2013, Plaintiff gave Mr. Dougan Champion Armondo twenty (20) additional c¢

Further, Mr. Dougan Champion Armondo signed a sales agreement in New York on June 26

Defendants were served with a copy of a complaint and summons on September 20,

decided to answer only on December 12 2018 after Plaintiff filed a motion for default

Defendants argued that counsel was just hired on December 06, 2019 and falsely clai

Plaintiff did not serve a copy of the summons, Defendants through their counsel never serve

this specific motion requesting an Extension of Time to Plaintiff and Defendants’ Counsel

17

sliphones.

, 2013,

2018 and
Judgment
imed that
a copy of

was hired

since September 2018, not December 2018 and it will be an error and injustice to grant Defendants

with their request of Extension of time.

ARGUMENT

DEFENDANTS AND THEIR COUNSEL OF RECORD MUST
BE SANCTIONED FOR PROVIDING FALSE
INFORMATION TO THIS COURT

1.

A- Standard of Law

The Federal Rules of Civil Procedure provide for sanctions based on litigation misconduct. ¢
“possess certain inherent powers, not conferred by rule or statute ... to fashion an appropriate
for conduct which abuses the judicial process.” See Goodyear Tire & Rubber Co. v. Haeger,
1178, 1186 (2017) (citation and marks omitted). Courts have the inherent power to correct a
upon the court. Fraud upon the court exists where a litigant attempts to “improperly influenc
trier” of fact, “lies to the court and h[er] adversary intentionally, repeatedly, and about issues
central to the truth finding process,” or “knowingly submit[s] fraudulent documents to the C

Passlogix, Inc. v. 2FA Tech., Inc., 708 F. Supp. 2d 378, 395 (S.D.N.Y. 2010) (citation and m

Vourts also

> sanction
137 S. Ct.

fraud

e[ ] the

$ that are

ourt.”

larks

omitted). A district court has broad discretion in fashioning sanctions under its “inherent power to

 
 

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 5 of 17

manage its own affairs.” See Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 106-07

(2d Cir. 2002).

Discovery sanctions serve broad purposes, including: (1) to ensure “that a party will not benefit from
its own failure to comply”; (2) “as specific deterrents [to] seek compliance with the particular order
issued”; and (3) “as a general deterrent effect on the case at hand and on other litigation.” Update Art,
Inc. v. Modiin Publ’g, Ltd., 843 F.2d 67, 71 (2d Cir. 1988). In determining sanctions based on
discovery misconduct, courts consider willfulness, duration of non-compliance, whether the non-
compliant party had been warned of the consequences of non-compliance, and the efficacy of lesser

sanctions. See Dragon Yu Bag Mfg. Co. v. Brand Sci., LLC, 282 F R.D. 343, 345 (S.D.N.Y. 2012).

*3 “(D]ismissal is a harsh remedy, not to be utilized without a careful weighing of its appropriateness,”
and should only be employed when a court is “sure of the impotence of lesser sanctions.” Dadson v.
Runyon, 86 F.3d 37, 39, 42 (2d Cir. 1996) (citation and marks omitted). Nonetheless, “when a party
lies to the court and h[er] adversary intentionally, repeatedly, and about issues that are central to the
truth-finding process, it can fairly be said that [s]he has forfeited h[er] right to have h[fer] claim decided
on the merits.” See McMunn v. Mem’I Sloan-Kettering Cancer Ctr., 191 F. Supp. 2d 440, 445

(S.D.N.Y. 2002).

B- Discussion
I. Rule 11
Rule 11 states that by signing a pleading, motion, or other paper, an attorney certifies that “to the best
of the person’s knowledge, information, and belief, formed after an inquiry reasonable under the
circumstances,” the document is submitted for a proper purpose, the legal claims are non-frivolous,

and “the factual contentions have evidentiary support.” Fed. R. Civ. P. 11(b). “Rule 11 imposes a duty

 
I HH sane

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 6 of 17

on every attorney to conduct a reasonable pre-filing inquiry into the evidentiary and factual support for
[a] claim ....” Capital Bridge Co. v. IVL Tech., Ltd., 2007 WL 3168327, at *10 (S.D.N.Y. Oct. 26,
2007). It serves “to deter baseless filings.” Gal v. Viacom Int’L, Inc., 403 F. Supp. 2d 294, 307
(S.D.N.Y. 2005) (citation omitted).
A pleading violates Rule 11 where “a competent attorney could not form a reasonable belief that the
pleading is well grounded in fact and is warranted by existing law.” W.K. Webster & Co. v. Am.
President Lines, Ltd., 32 F.3d 665, 670 (2d Cir. 1994). An attorney also has an obligation nat to
“reaffirm[ | to the court and advocat[e] positions contained in [prior] pleadings and motions after
learning that they cease to have merit.” Fed. R. Civ. P. 11 advisory committee’s note. Rule 11 “does
not apply to disclosures and discovery requests, responses, objections, and motions ....” Fed R. Civ. P.
11(d).
In enforcing Rule 11, a court may “impose an appropriate sanction on any attorney, law firm, or party .
that violated the rule.” Fed. R. Civ. P. 11(c)(1). A represented party may be sanctioned if she “had
actual knowledge that the filing of the papers constituted wrongful conduct, e.g. the papers made false
statements or were filed for an improper purpose.” I/kowitz v. Durand, 2018 WL 1595987, at *19
(S.D.N.Y. Mar. 27, 2018) (citation omitted). A court “resolves all doubts in favor of the signer.”
Oliveri v. Thompson, 803 F.2d 1265, 1275 (2d Cir. 1986). “Courts impose Rule 11 sanctions with
discretion and caution.” See Robeldo v. Bond No. 9, 965 F. Supp. 2d 470, 478 (S.D.N.Y. 2013).

Here, Defendants and their counsel misrepresentation that Counsel was hired on December 06, 2018
when they all were aware of this lawsuit since the end of September 2018 is a conduct sanctionable
under Rule 11. By filing the motion to request an extension to file their responsive pleadings out of
time and providing fraudulent argument as to when counsel was hired should be sanctioned under Rule

11. Not serving Plaintiff on purpose and intentionally with the appropriate copies of a motion should

also fall under Rule 11. “Beyond the powers conferred expressly by rule and statute, a federal court

 
 

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 7 of 17

has inherent power to sanction a party for bad faith litigation conduct.” See Cerruti 1881 S.A) v.
Cerruti, Inc., 169 F.R.D. 573, 582-83 (S.D.N.Y. 1996); see also Briese Lichttechnik Vertriebs GmbH
v. Langton, 2011 WL 280815, at *8 (S.D.N.Y. Jan. 10, 2011) (“[E]ven in the absence of [a court] order
the court may impose sanctions for discovery misconduct as an assertion of its inherent powers.”).
“Our judicial system generally relies on litigants to tell the truth ....” McMunn, 191 F. Supp. 2d at 445.
Therefore, “[f]raud upon the court ... seriously affects the integrity of the normal process of
adjudication.” Hargrove v. Riley, 2007 WL 389003, at *11 (E.D.N.Y. Jan. 31, 2007) (citation and
marks omitted). “[T]ampering with the administration of justice ... involves far more than an|injury to
a single litigant. It is a wrong against the institutions set up to protect and safeguard the public,
institutions in which fraud cannot complacently be tolerated consistently with the good order of
society.” See Shangold v. Walt Disney Co., 2006 WL 71672, at *4 (S.D.N.Y. Jan. 12, 2006) (citing
Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 246 (1944)). A litigant must prove fraud
upon the court by clear and convincing evidence. Passlogix, 708 F. Supp. 2d at 393. Defendants must
establish the opposing party “has acted knowingly in an attempt to hinder the fact finder’s fair
adjudication of the case.” McMunn, 191 F. Supp. 2d at 445 (citation omitted). A court also considers
(1) if the misconduct was performed intentionally and in bad faith; (2) whether it prejudiced) the
injured party; (3) if there is a pattern of misbehavior; (4) whether and when the misconduct was
corrected; and (5) whether it is likely to continue. Passlogix, 708 F. Supp. 2d at 394.
Here, all these factors enumerated above are present, Defendants and their counsel acted intentionally
and in bad faith, plaintiff was prejudiced because the court granted Defendants motion of Extension
after Defendants’ counsel intentionally failed to serve plaintiff with a copy of their motion for
extension, and after lying in bad faith, the behavior has continued and now witnesses are scare to come
forward because Counsel has informed Defendants that witnesses have submitted two declarations in

support of both contracts and as to when defendants and their counsel became aware of the lawsuit.

 
Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 8 of 17

CONCLUSION

WHEREFORE, Plaintiff respectfully asks this court to sanction defendants and thei

accordingly.

osfle/ (9

r counsel

 

 

 

 

   

 

Dated
OUy yer Gua — OS0L
oy 2. Prison Identification # (if incarcerated)
ef Mi / th @ Seb bag
~“Kddress Cit J State... Zip Code
ep TAC f- oy
My VES y y wD ly bs eal. Cole

Telephone or) (if available) mall? Address (if av: able)’

 
18

 

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 9 of 17

LIST OF EXHIBITS :

A - Declaration of Pedro Micha Ayekaba

B-Declaration of Jean Charles Takoua

 
i 1.

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 10 of 17

EXHIBIT A

 
 

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 11 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Case Number: 18 CV 8611

 

 

 

 

 

 

 

 

 

 

 

 

)
GUYCHRISTIAN AGBOR )
) DECLARATION OF PEDRO MICHA
) AYEKABA
)
Plaintiff(s), )
)
vs. ) IN SUPPORT OF THE EXISTENSE OF
) THE ORAL AGREEMENT AND THE
THE PRESIDENCY OF THE REPUBLIC ) CELLPHONES CONTRACT BETWEEN
OF EQUATORIAL GUINEA, ) Mr. AGBOR AND THE DEFENDANTS
TEODORO OBIANG NGUEMA )
MBASOGO, DOUGAN ARMANDO )
CHAMPION )
)
)
Defendant(s). )
)
)

 

I, Pedro Micha Ayekaba declare as follows:

I am an executive transporter /chauffeur and National of Equatorial Guinea,

and I

drive officials from the Republic of Equatorial Guinea (Ministers, and other officials) to

the United Nations in New York since 2008, and J am not a party to this lawsuit between

Plaintiff and the Defendants and I have been a witness to several transactions between

Mr. GUYCHRISTIAN AGBOR and Mr. OB[ANG NGUEMA MBASOGO, as well as

with Mr. DOUGAN CHAMPION ARMANDO. And I met Mr. GUYCHRISTIAN
AGBOR since 2009 as he was providing various services to Permanent Mission of

Equatorial Guinea and to the President’s Family.

 
 

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 12 of 17

1.

called to testify, I could and would testify competently thereto.

I have personal knowledge of all facts stated in this declaration, and if

That Mr. GUYCHRISTIAN AGBOR asked me sometime in| June

2013 to give him a ride to the DHL office at 200 W 39" Street to

ship 10 galaxy phones to Mr. Dougan Champion Armando in

Malabo Equatorial Guinea but I couldn’t because I had to go back

to white Plains to pick up the Ambassador’s wife and bring
Manhattan.

her to

That I was also present when Mr. Dougan Champion Armando

came to New York in June 2013 with the First Lady of Equ

 

orial

Guinea and during his trip he was moving around with Mr.

GUYCHRISTIAN AGBOR.

That on June 26, 2013 in the morning Mr. GUYCHRISTIAN

AGBOR show me approximately 20 cellphones in two plasti¢ bags

as 1 was downstairs at the Millennium Hotel at 45" Street

d the

UN as he was going upstairs to Mr. Dougan Champion Armando. I

was one of the drivers assigned to drive ministers accomp

the First Lady.

ying

That everyone at the Permanent Mission of Equatorial Guinea

knew about these phones sold by Mr. AGBOR to Mr. Dougan at

the Presidency as well as the fact that Mr. AGBOR was never paid.

That as I have seen Mr. Obiang Nguema Mbasogo speak in

apartheid to Mr. GUYCHRISTIAN AGBOR several times
Permanent Mission without knowing what they were talking
But I also know that Mr. Obiang has asked Mr. AGBOR to

with the Ambassador on some confidential matters.

at the
about.

work

 
 

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 139

if 17

7. That, I have also seen Mr. Mareco Edwards at the Permanent
Mission of Equatorial Guinea meeting with Ambassador Anatolio

 

Ndong Mba around September, 2018, when President Obi

g and

Mr. Dougan Champion was here in New York and I was told that

he was the lawyer hired to defend Mr. Obiang Nguema Mbasogo

against Mr. GuyChristian Agbor.

I declare under penalty of perjury under the laws of the United States that the

i

foregoing is true and correct and that his — was executed on /date A | G

 

 

 

 

 

 

 

 

<=
Signature: i
[
Printed name: '__PEDRO MICHA AYEKABA
Address: 8 WYANOKE STREET WHITE PLAINS NY 10606
Phone Number: 646-289-0113

 

 

E-mail Address: mincha73@hotmail.com

 

 
| AL = | aed

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 14 of 17

EXHIBIT B

 
 

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 15 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Case Number: 18 CV 8611
GUYCHRISTIAN AGBOR

DECLARATION OF JEAN CHARLES
TAKOUO

 

Plaintiff(s),

 

VS.

THE PRESIDENCY OF THE REPUBLIC

IN SUPPORT OF THE EXISTENSE OF
THE ORAL AGREEMENT AND THE

 

 

 

 

 

 

 

OF EQUATORIAL GUINEA, CELLPHONES CONTRACT BETWEEN
TEODORO OBIANG NGUEMA Mr. AGBOR AND THE DEFENDANTS
MBASOGO, DOUGAN ARMANDO
CHAMPION

Defendant(s).

ed a dd

 

I, Jean Charles Takouo declare as follows:

I am an executive transporter /chauffeur and a United States citizen, and I
officially drive the Ambassador of Equatorial Guinea to the United Nations in New York
since 2005, and I am not a party to this lawsuit between Plaintiff and the Defendants and
I have been a witness to several transactions between Mr. GUYCHRISTIAN AGBOR
and Mr. OBI[ANG NGUEMA MBASOGO, as well as with Mr. DOUGAN CHAMPION
ARMANDO. And I met Mr. GUYCHRISTIAN AGBOR since 2008 as he was providing
various services to Permanent Mission of Equatorial Guinea, to the Embassy in

Washington DC and to the President’s Family.

 
1

1.

Al.

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 16 of 17

ol ae

called to testify, I could and would testify competently thereto.

I have personal knowledge of all facts stated in this declaration, and if

That on June 04 2013 I gave a ride to Mr. GUYCHRISTIAN

AGBOR the DHL office at 200 W 39" Street to ship 10 galaxy

phones to Mr. Dougan Champion Armando in Malabo Eq
Guinea.

That I was also present when Mr. Dougan Champion

 

orial

ando

came to New York in June 2013 with the First Lady of Equatorial

Guinea and during his trip he was moving around with Mr.

GUYCHRISTIAN AGBOR.

That on June 26, 2013 in the morning Mr. GUYCHRISTIAN

AGBOR did show me approximately 20 cellphones in two plastic

bags as I was downstairs at the Millennium Hotel at 45" Stre
the UN as he was going upstairs to Mr. Dougan Char
Armando.

That everyone at the Permanent Mission of Equatorial G

t and

npion

uinea

knew about these phones sold by Mr. AGBOR to Mr. Dougan at

the Presidency as well as the fact that Mr. AGBOR was never

paid.

That as I have seen Mr. Obiang Nguema Mbasogo speak to Mr.

GUYCHRISTIAN AGBOR in September 2012 and several
times at the Permanent Mission without knowing what they

talking about.

other

were

That, I also drove Mr. AGBOR and Mr. Anatolio Ndong Mba the

Ambassador to the Saint Regis Hotel on 55" Street twice, and Mr.

AGBOR later told me that it was to meet with the people of Miss

Universe.

 
 

Case 1:18-cv-08611-PAE-RWL Document 54 Filed 05/10/19 Page 17 of 17

8. That, I have also seen Mr. Mareco Edwards at the Pe ent
Mission of Equatorial Guinea meeting with Ambassador Anatolio
Ndong Mba around September 28, 2018, and was told that he was
the lawyer hired to defend Mr. Obiang Nguema Mbasogo against
Mr. GuyChristian Agbor.

I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct and that this declaration was executed on [date] “O ic \'b ~ \A

Signature: Lf. “ \e \S»

 

 

 

 

Printed name: _ JEAN CHARLES TAKOUO
Address: 461 Riverdale Avenue Yonkers 10705
Phone Number: 914-500-5068

 

E-mail Address: Jeancharles73@yahoo.com

 

 
